We are of opinion that the trust in the third clause of the will1 is broad enough to permit the trustee to expend a portion of the share of Albert C. Briggs for the payment of bills contracted by him, and which he is unable to pay by reason of misfortune arising from loss of employment and the illness of his family. The will gives him an absolute equitable estate in his share of the trust estate, which can be reached by creditors for the payment of such debts. The purpose of the testator in withholding the estate from his grandchildren, as expressed in the will, is that it shall have better care; and we think, therefore, that the testator must have intended that the trustee should have *Page 698 
power to apply the trust property to the payment of the debts of a cestui, which he is unable to pay through sickness or misfortune, rather than it should be jeopardized by suits against the cestui to recover such debts.
1 "Third — As my purpose is to withhold said property . . . until it will probably have better care, I authorize the trustee for the time being to so far vary these trusts as to make such expenditures as become necessary from the sickness or actual misfortune of said children or grandchildren, or any of them, and in defraying the reasonable expense of the funeral and burial of such of them, if any, as decease."